888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard L. STOOPS, Defendant-Appellant.
No. 89-5126.
United States Court of Appeals, Sixth Circuit.
Oct. 30, 1989.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Defendant appeals his conviction for using a firearm during and in relation to a drug trafficking crime.


2
The two issues raised by defendant were decided by this court, adversely to his cause, after he filed his brief.  In United States v. Henry, 878 F.2d 937, 943 (6th Cir.1989), we decided that possession with intent to distribute is a drug trafficking crime within the meaning of 18 U.S.C. Sec. 924(c)(2), and, in United States v. Acosta-Cazares, 878 F.2d 945, 951-52 (6th Cir.1989), we adopted the so-called "fortress" doctrine, saying that a person uses a firearm during and in relation to a drug trafficking crime within the contemplation of 18 U.S.C. Sec. 924(c)(1), when the evidence shows that he kept a weapon in his residence, readily accessible, to facilitate illegal conduct with controlled substances.


3
As the opinions in those cases are dispositive of this appeal, the judgment of conviction is affirmed.